Citation Nr: 0925954	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-20 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right arm disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a crush injury to the right hand.

4.  Entitlement to a compensable rating for a scar of the 
right hand.

5.  Entitlement to an initial compensable rating for 
hammertoes of the right foot.

6.  Entitlement to an initial compensable rating for 
hammertoes of the left foot. 

7.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right wrist.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2003 and April 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing is of record.
  
In May 2009, the Veteran filed claims for entitlement to 
service connection for pseudofolliculitis barbae, headaches 
due to trauma with loss of consciousness, a psychiatric 
disorder to include depression due to trauma, and hearing 
loss and tinnitus due to trauma.  These claims are referred 
to the RO for the appropriate action.  

The issues of entitlement to service connection for right arm 
and right shoulder disabilities, and the issues of 
entitlement to increased ratings for right carpal tunnel 
syndrome, residuals of right hand crush injury, right foot 
hammertoes, and left foot hammertoes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence received since the May 1994 final rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
arm disability and the claim for service connection for a 
right shoulder disability.

2.  The Veteran's service-connected scar of the right hand is 
superficial with no associated pain, tenderness, or 
limitation of motion and does not approximate an area of 929 
square centimeters or more.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for a right arm disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The schedular criteria for a compensable rating for a 
scar of the right hand have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7802-
7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Since the Veteran's claims for service connection for right 
arm disability and right shoulder disability are reopened, 
VCAA notice meeting the criteria set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), is not required.

In a VCAA letter dated in February 2006, the RO notified the 
Veteran of the information and evidence necessary to 
substantiate the scar claim, the information and evidence 
that VA would seek to provide, and the information and 
evidence the Veteran was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided this notice by a March 
2006 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  The March 2006 notice letter 
informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent depending 
on the disability involved, and provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for a scar of the right hand in the August 
2003 rating decision, the June 2004 statement of the case, 
and the September 2007 supplemental statement of the case.  
Consequently, he had actual notice of the specific rating 
criteria for this disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice for the Veteran's right hand scar 
claim was provided after initial adjudication, this timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the September 2007 supplemental statement of 
the case.  Therefore, any timing deficiency has been 
remedied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  While the record contains evidence that 
the Veteran is in receipt of benefits from the Social 
Security Administration (SSA), after several attempts to 
obtain these medical records, the RO was informed in a June 
2007 SSA response that such records were unavailable.  The 
Board finds that further attempts to procure SSA records 
would be fruitless.

Additionally, the Veteran was provided proper VA examinations 
in response to his claims for an increased rating for a right 
hand scar.

For the reasons set forth above, the Board finds that with 
respect to the right hand scar claim the VA has complied with 
the VCAA's notification and assistance requirements.  The 
appeal is thus ready to be considered on the merits.


I.  Claims to Reopen

The Veteran's claims for entitlement to service connection 
for a right arm disability and right shoulder disability were 
initially denied in an unappealed May 1994 rating decision.  
The evidence or record at that time, including a May 1994 VA 
examination report, did not establish the presence of a 
current disability of either the right arm or the right 
shoulder.

The evidence received since the May 1994 denial of the claim 
includes records of medical treatment from the Salem, 
Virginia VA Medical Center (VAMC).  In July 2003, during a 
gastroenterology consultation, the Veteran's right arm was 
found to have little movement upon physical examination.  
Similarly, in January 2004, the Veteran reported that he had 
poor control of his right arm, and upon physical examination, 
the arm was noted to be weak with a slight drift.  

The new medical evidence of record pertains to an 
unestablished element necessary for service connection, that 
is, indicating the presence of a current right arm and/or 
right shoulder disability.  Therefore, new and material 
evidence has been submitted and reopening of these claims is 
warranted.  

II.  Increased Rating Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Scar of the Right Hand

Entitlement to service connection for the Veteran's scar of 
the right hand, located on the palm at the base of the 
fingers, was granted in a May 1994 rating decision with an 
initial noncompensable evaluation assigned.  The Veteran 
submitted his claim for an increased rating in January 2003.  
The August 2003 rating decision on appeal continued the 
noncompensable rating.

The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  Because the Veteran's claim 
was pending before October, 28, 2008, it will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  See id.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2008).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 square centimeters.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
may also be rated based upon the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Upon VA examination in July 2003, the Veteran reported that 
his right hand scar was painful.  Physical examination showed 
a faint 1.5 centimeter (cm) scar between the middle and ring 
fingers.  There was no ulceration, no depression, and the 
scar was not disfiguring.  

The Veteran's most recent VA examination of his right hand 
scar was conducted in September 2007.  The Veteran was noted 
to have two scars; one on the lower side of his right palm 
from a carpal tunnel release, and the second between the 
middle and ring fingers of the right hand.  The second scar 
was very faint and less than 1cm long.  There was no 
tenderness to palpation, no adherence to the underlying 
tissue, and no loss of motion or function.  The examiner also 
noted that the scar had no underlying soft tissue damage, and 
no skin breakdown or ulceration.  The diagnosis was a 
residual scar between the middle and ring fingers of the 
right hand from a laceration.  

The Board finds that an increased rating of 10 percent is not 
warranted for the Veteran's laceration residual scar of the 
right hand.  While the Veteran complained of pain in his scar 
at the July 2003 VA examination, neither the July 2003 nor 
the September 2007 VA examiners found that the scar was 
painful or tender upon objective examination.  In addition, 
there is no evidence that the scar is poorly nourished, or 
manifests ulceration or instability.  

Furthermore, it is clear that the Veteran's scar does not 
involve an area of 929 square cm or more and that he does not 
experience limitation of motion from the scar.  In fact, the 
scar only measures between 1 and 1.5 cm long and both VA 
examiners noted that it was very faint.  The Veteran has not 
been shown to meet the criteria for a compensable rating for 
his right hand scar at any time during the period under 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, a compensable rating is not warranted for the 
Veteran's service-connected right hand scar.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects that the Veteran 
has not required any hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication that the right hand scar has resulted in 
interference with employment.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a right 
arm disability is granted.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a right 
shoulder disability is granted.

Entitlement to a compensable rating for a scar of the right 
hand is denied.


REMAND

At his May 2009 hearing the Veteran testified that a Dr. 
Degnan attributed the Veteran's right arm disability to 
service.  A December 9, 2004 letter from Dr. Degnan was 
referenced by the Veteran's representative.  The Board notes 
that the claims file contains no records from Dr. Degnan and 
that the duty to assist requires that such records be 
requested.

Since there is medical evidence which is indicative of 
current disability of the right arm and right shoulder, since 
the Veteran has reported that a private doctor has related 
current right upper extremity disability to an inservice 
injury, and since there is a January 1972 service treatment 
record indicating injury to the right arm and soreness of the 
right scapula, a VA examination of the right arm and shoulder 
is necessary.  38 C.F.R. § 3.159(c)(4). 

The May 2009 testimony also indicates that Dr. Degnan treated 
the Veteran for right carpal tunnel syndrome.  The Board 
notes that any medical records concerning the right wrist are 
likely to include examination and discussion of the Veteran's 
right hand.  Consequently the Veteran's claims for increased 
ratings for crush injury of the right hand and carpal tunnel 
syndrome of the right wrist must be remanded so that any 
records obtained from Dr. Degnan may be considered.  

Since the Veteran's right hand and wrist claims must be 
remanded, and since the Veteran's last VA examination of 
these disabilities was in September 2007, the Veteran should 
be provided a new VA examination in order to determine the 
current severity of these disabilities.

With respect to the Veteran's claims for increased ratings 
for hammertoes of the feet, the Veteran testified in May 2009 
to having more hammertoes on each foot than shown on VA 
examination in September 2007.  Since this indicates that the 
Veteran's hammertoe disabilities may have increased in 
severity, the Veteran should be provided with a VA 
examination to determine the current severity of his 
hammertoe disabilities.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

With respect to the Veteran's increased rating claims, the 
Board notes that the Veteran has not been provided complete 
notice with respect to the VCAA and the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran's most recent VA medical treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's 
increased rating claims, the Veteran 
should be provided the VCAA notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2008), as 
interpreted by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Contact the Veteran and request that 
he provide a copy of the December 2004 
statement from Dr. Gregory Degnan 
referenced by the Veteran in his hearing 
testimony.  The Veteran should also be 
asked to provide a medical release to 
allow for the procurement of treatment 
records from Dr. Degnan.

3.  Obtain the Veteran's VA medical 
records dated from May 2004 to present.

4.  The Veteran should be afforded an 
examination of the right arm and right 
shoulder.  The examiner should state 
whether or not the Veteran has any current 
disability of the right arm or right 
shoulder.  If any current disability is 
found the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current right arm or right 
shoulder disorders are related to any 
incident of active duty service, including 
the right upper extremity complaints 
described by the January 1972 service 
treatment record.   

5.  The Veteran should be afforded an 
examination of the right wrist and hand in 
order to determine the current severity of 
his right carpal tunnel syndrome and 
residuals of a crush injury to the right 
hand disabilities.

6.  The Veteran should be afforded an 
examination of the feet in order to 
determine the current severity of his 
hammertoe disabilities.

7.  If any benefit sought is not granted 
to the Veteran's satisfaction, the agency 
of original jurisdiction should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


